DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered.



Response to Remarks
Claim Status
Claims 1 – 23 have been rejected under 35 USC § 103. Support for the amendments to claims 1, 12, and 23 are found in Figures 8. 

Response to Prior Art Arguments
	Applicant argues that the prior art on record does not teach the claims as amended. Examiner disagrees in part and agrees in part. 
Yang teaches the amendment of basing the aiming mode and the centroid of the target of interest on the ultrasound image. In [0062] Yang explains that the images displayed are ultrasound images and the systems and methods are based on ultrasound images ([0062]: “Disclosure below includes systems and method to detect and measure an organ cavity involving transmitting ultrasound energy…”). 
Applicant’s argument is mainly directed to the new limitation of: a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected. Examiner agrees that Yang does not teach some limitations. Therefore, the new art of Huepf has been used to teach the amended limitations. 
For the aforementioned reasons, the rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial  - exception in the form of an abstract idea. Specifically, the claims recite a mental processes without significantly more.1 
Claims 1, 12, and 23 generally recite “…detecting, by the computing device, a target of interest in a patient's body based on an ultrasound image of the target of interest generated using the ultrasound probe;…determining, by the computing device, a centroid for the detected target of interest based on the ultrasound image of the target of interest; …detecting, by the computing device, that the center indicator is within a threshold number of pixels or distance of a centerline of a field of view of the ultrasound probe; and highlighting, by the computing device, the generated center indicator, in response to detecting that the center indicator is within the threshold number of pixels or distance of the centerline.”
These limitations recited are processes, which under their broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components of a processor in claim 23. That is, nothing in the claim precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, the claims encompass a person looking at an ultrasound image on a computer or printed out, looking at the pixels or using a ruler to find the distance and notating on the image, then circling or highlighting the center. These limitations of “collecting information, analyzing it , and displaying certain results, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, have explicitly deemed as mental processes2. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas in the form of mental processes.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites three additional elements: (1) “displaying…a symbolic or pictographic representation…”, “(2) displaying…a center indicator…” and (3) “…selecting…an aiming mode…” The first two elements are not integrated into the claim as a whole it because it simply implies a generic computer element in the form of a display monitor. However, the limitation is insignificant, extra-solution, specifically pre and post-solution, activities3. This step of displaying, is not integrated into the claim as a whole because it does not relate to the determination of the center of the image. Furthermore, displaying the result of data gathering in conjunction with abstract ideas does not sufficiently integrate into a practical application. The third additional element of selecting an aiming mode does not integrate the abstract idea into a practical application. The limitation only generally links the abstract ideas to a particular technological environment and merely specifies the nature of the data exploited in executing the abstract ideas. As these limitations do not pose any meaningful limits on practicing the abstract idea, the independent claims are directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent extra-solution activities or only generally link to a technological environment and therefore do not amount to significantly more than the abstract ideas. In consideration of each of the relevant factors and the claim limitations, claims 1, 12, and 23 are directed to abstract ideas without sufficient integration into a practical application nor significantly more. The claims are therefore not patent eligible.
The dependent claims, as cited, do not sufficiently link to a practical application or recite elements which constitute significantly more. The dependent claims further specify the display process, explain the calculation of the maximum area, and provide extra details for how the calculations can be done but do not recite significantly more than the abstract ideas noted from the parent claims. That is, the dependent claims do not limit the user from identifying the center of an object in their mind or via a pen and paper. 
Therefore claims 1 – 23 are rejected under U.S.C 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9, 11, 12 – 18, 20, 21, and 23 are rejected, under 35 U.S.C. 103 as obvious over Yang et al. (US 20090264757 A1) in view of Huepf et al. (US 20200113544 A1).

Regarding claim 1, Yang teaches:
A method performed by a computing device (Abstract: “Systems, methods, and ultrasound transceivers equipped and configured to execute harmonic analysis and extract harmonic information related to a targeted organ of a subject are described”), the method comprising: 
selecting, by the computing device, an aiming mode for an ultrasound probe ([0022]: “FIG. 5 depicts a flowchart of a bladder detection algorithm employing fundamental ultrasound energies” – it is known to one having ordinary skill in the art that a bladder detection algorithm would using ultrasound involves an “aiming mode” for finding the bladder) in a patient’s body based on an ultrasound image of the target interest generated using the ultrasound probe ([0062]: “Disclosure below includes systems and method to detect and measure an organ cavity involving transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity….the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity, and calculating the volume of the organ and/or its organ cavity”)
detecting, by the computing device, a target of interest ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI”)
determining, by the computing device, a centroid for the detected target of interest based on the ultrasound image of the target of interest ([0089]: “…process block Find Centroid 142” and [0062]: “Disclosure below includes systems and method to detect and measure an organ cavity involving transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity….the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity, and calculating the volume of the organ and/or its organ cavity”)). 
displaying, by the computing device, a center indicator at a position corresponding to the determined centroid ([0084]: “An initial bladder view screenshot 77C may appear in which target icon 79A shows a central bladder region appearing within the cross hairs above the oval shaped pubic bone.”);
detecting, by the computing device, that the center indicator is within a threshold number of pixels or distance of a centerline of a field of view of the ultrasound probe ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI…If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved);
and highlighting, by the computing device, the generated center indicator ([0069]: ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated…”), in response to detecting that the center indicator is within the threshold number of pixels or distance of the centerline ([0069]: “If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline  and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved – Yang teaches the indicator panel arrows are illuminated it would have been obvious to one having ordinary skill in the art to also illuminate the center line in area 79C in order to indicate to provide a visual indication to the user about the status of the bladder volume as highlighting for visual indication is a known technique in the art).

Although Yang teaches a graphic representation of the bladder. Yang does not explicitly teach displaying, by the computing device, a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected.

However Huepf, in the same field of graphic user interfaces for tracking medical devices teaches:
displaying, by the computing device, a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected ([0042]: “….displaying, by the computing device, a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected”).
displaying, by the computing device, a center indicator based on the determined centroid on the symbolic or pictographic representation of the target of interest ([0061]: “The reticle 300 may comprise a primary reticle element 302 configured to align with the primary target area 202 of the mask 200 when the ultrasound probe 104 is located at the target position and orientation” And see fig. 3 – primary element 302 is the center indicator).
It would have been obvious to one having ordinary skill in the art to incorporate the teaching of using a screenshot representation of the bladder of the target of interest while the aiming mode is selected as taught in Yang to using a pictographic or symbolic representation of a target of interest instead as taught in Huepf as it is commonly done in the art to use symbolic representation because generation of a simple symbolic representation may take less processing time than regenerating an ultrasound image which then speeds up the diagnostic process.




Regarding claims 12 and 23, Yang teaches a system and device(Abstract: “Systems, methods, and ultrasound transceivers equipped and configured to execute harmonic analysis and extract harmonic information related to a targeted organ of a subject are described”), comprising: 
an ultrasound probe (Figure 1A – Probe 10A):
a controller (Figure 3 – Computer 52) and a processor ([0074]: “The system also includes a processor…”) configured to: 
select an aiming mode for an ultrasound probe ([0022]: “FIG. 5 depicts a flowchart of a bladder detection algorithm employing fundamental ultrasound energies” – it is known to one having ordinary skill in the art that a bladder detection algorithm would using ultrasound involves an “aiming mode” for finding the bladder) ;
detect a target of interest ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI”) in a patient’s body based on an ultrasound image of the target interest generated using the ultrasound probe ([0062]: “Disclosure below includes systems and method to detect and measure an organ cavity involving transmitting ultrasound energy having at least one of a fundamental and harmonic frequency to the organ cavity….the fundamental frequency derived signals and the harmonic frequency derived signals undergo signal processing via computer executable program instructions to present an image of the organ on a display and/or its organ cavity, and calculating the volume of the organ and/or its organ cavity”)
determine a centroid for the detected target of interest ([0089]: “…process block Find Centroid 142”).
display a center indicator based on the determined centroid ([0084]: “An initial bladder view screenshot 77C may appear in which target icon 79A shows a central bladder region appearing within the cross hairs above the oval shaped pubic bone.”);
detect that the center indicator is within a threshold number of pixels or distance of a centerline of a field of view of the ultrasound probe ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI…If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved).
and highlight the generated center indicator ([0069]: ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated…”), in response to detecting that the center indicator is within the threshold number of pixels or distance of the centerline ([0069]: “If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline  and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved). 

Although Yang teaches a graphic representation of the bladder. Yang does not explicitly teach displaying, by the computing device, a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected.

However Huepf, in the same field of graphic user interfaces for tracking medical devices teaches:
display a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected ([0042]: “….displaying, by the computing device, a symbolic or pictographic representation of the target of interest that that does not include the ultrasound image of the target of interest while the aiming mode is selected”).
display a center indicator based on the determined centroid on the symbolic or pictographic representation of the target of interest ([0061]: “The reticle 300 may comprise a primary reticle element 302 configured to align with the primary target area 202 of the mask 200 when the ultrasound probe 104 is located at the target position and orientation” And see fig. 3 – primary element 302 is the center indicator).
It would have been obvious to one having ordinary skill in the art to incorporate the teaching of using a screenshot representation of the bladder of the target of interest while the aiming mode is selected as taught in Yang to using a pictographic or symbolic representation of a target of interest instead as taught in Huepf as it is commonly done in the art to use symbolic representation because generation of a simple symbolic representation may take less processing time than regenerating an ultrasound image which then speeds up the diagnostic process.

Regarding claims 2 and 13, Yang in view of Huepf teaches wherein the displaying the symbolic or pictographic representation of the target of interest includes (See Huepf Fig. 3) displaying an area indicator for the target of interest (Yang – 79C in Fig. 2C represents the area indicator).
It would have been obvious to one having ordinary skill in the art to incorporate the teaching of using a screenshot representation of the bladder of the target of interest while the aiming mode is selected as taught in Yang to using a pictographic or symbolic representation of a target of interest instead as taught in Huepf for the same reasons identified in claims 1 and 12. 

Regarding claims 3 and 14, Yang teaches determining an area for the detected target of interest (Abstract: “...measurement of bladder geometry, area, and volumes” – The bladder serves as the “target of interest”); and 
tracking the area for the detected target of interest, wherein the displayed area indicator does not change in size as the tracked area for the detected target of interest changes (As indicated by Figure 2C and 79C is fixed as the bladder volume changes).  
Regarding claims 4 and 15, Yang teaches tracking the area for the detected target of interest to determine a current area (Abstract: “…measurement of bladder geometry, area, and volumes” – The bladder serves as the “target of interest”); determining that the current area corresponds to a maximum area ([0111]: “FIG. 8 depicts a flowchart of the Bladder or Uterus decision diamond of FIG. 5. In the "Bladder or Uterus?"… "Is volume less than MaxV1?"… [and]… "Is volume less than MaxV2?"” – Figure 8 depicts an analysis of whether the volume of the bladder corresponds to a maximum volume. It is known to one having ordinary skill in the art that volume corresponds to area and the greater the volume of space an object occupies, the greater the area of space that object will occupy)
and 44Docket No. 0080-1222 highlighting the displayed area indicator, in response to determining that the current area corresponds to the maximum area ([0089]: “If affirmative for a volume…algorithm 70 continues to answer the query "Is it a bladder region?" at decision diamond 184….if affirmative, proceeds to Display Volume 188. After Display Volume 188” and [0069]: “a plurality of arrows that may be illuminated”). Yang teaches the computer changes the display output to display a volume when the volume has reached a maximum (See Figure 8 for additional support) and Yang separately teaches illumination to send a visual indication to the user. Although Yang does not explicitly teach illumination when a maximum volume is reached, it would have been obvious to one having ordinary skill in the art to also illuminate the center line in area 79C in order to indicate to provide a visual indication to the user about the status of the bladder volume as highlighting for visual indication is a known technique in the art. 

Regarding claims 5 and 16, Yang teaches determining that the current area corresponds to the maximum area is based on the determined current area increasing and decreasing a particular number of times ([0014]: “optimize measurement of bladder geometry, area, and volumes” – It is known to one having ordinary skill in the art that the bladder area increases and decrease a certain number of times in the day depending on the patient and the area of the bladder would change depending on when the scan was taken and how often the scan is taken). 
Regarding claims 6 and 17, Yang teaches determining that the ultrasound probe has remained centered and positioned pointing at the maximum area for at least a particular time period ([0084]: “A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder”); and exiting the aiming mode and initiating a scan of the target of interest in respond to determining that the ultrasound probe has remained center and positioned pointing at the maximum area for at least the particular time period ([0087] FIG. 5 depicts a flowchart of a bladder detection algorithm 70 employing fundamental ultrasound energies. The 3000 and 6000 transceivers utilize the bladder detection algorithm 70 to obtain bladder volume measurement via a bladder detection module employing B-mode image information for segmentation and subsequent 3D volume computations based on the B-mode segmentation” – it is implied by Yang that before the bladder detection algorithm obtains images, the bladder is first centered using the device shown in Fig. 2C. Furthermore, it is known to one having ordinary skill in the art that there will be a certain amount of time from centering before scanning due to processing time before the bladder detection algorithm starts). 

Regarding claims 7 and 18, Yang teaches detecting the target of interest includes: using a neural network to identify boundaries of the target of interest ([0083]:“Then an artificial neural network is used to classify each line as bladder line or tissue line.”)
Regarding claim 9 and 20, Yang teaches displaying a B-mode view associated with the ultrasound probe (Yang – [0018]: “FIG. 2B illustrates a side and partial isometric that schematically depicts an harmonic ultrasound scanner employing C-mode and B-mode ultrasound modalities”), wherein a position of the ultrasound probe is stationary and wherein the center indicator is moved in the B-mode view when the ultrasound probe is moved ([0084]: “A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder”  - it is known to one having ordinary skill in the art that if the indicators do not guide the user to move the probe, the probe would then be stationary. Furthermore, bladder viewer 77C containing the center indicator moves as the probe moves as implied by Yang in order to help the user find the centroid).

Regarding claims 10 and 21, Yang teaches displaying views of the patient’s body (Figure 2C) wherein the center indicator is stationary ([0084]: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region”) and wherein a field of view of the ultrasound probe is moved when the ultrasound probe is moved (It is known to one having ordinary skill in the art that the field of view of the probe will change automatically as the probe position changes).  
Yang does not teach specifically displaying a transverse view.
However, Huepf, in the same field of ultrasound imaging devices, teaches a transverse view of a patient's body ([0037]: “As another example, a pre-defined view of a fetal abdomen may be a transverse section of the fetal abdomen (as circular as possible) with the umbilical vein at a level of the portal sinus, the stomach bubble visualized, and kidneys not visible.”), 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Yang with that of Huepf in order to allow the user to view the anatomical structures and visualize anatomical structures around the structure of interest (see Huepf – [0037]). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Huepf  and further in view of Choi et al. (US 20180330518 A1). 

Regarding claim 8 and 19, Yang teaches displaying the bladder (Figure 2C) and determining a centroid ([0089]: “…process block Find Centroid 142”) and computing the centroid based on a center between a left-most vertex and a right-most vertex of the plurality of vertices (It is known to one having ordinary skill in the art that the center of a shape, especially one resembling a circle, is the intersection of the most distant points). 
Yang does not teach determining the centroid for the detected target of interest includes: representing the boundaries as a polygon.
However, Choi, in the same field of bladder display devices, teaches ([0070]: “In addition, in some implementations, post processing unit 230 may provide outlines for the boundaries of the bladder displayed in each of the P-mode images. For example, each of P-mode images 1020, 1022 and 1024 may include outlines in, for example, a different color or brighter color than the interior portions of the bladder, as illustrated in FIG. 10 (Reproduced Below)”). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Yang with that of Choi to allow the user to more easily view the bladder on the screen. 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Huepf et al. and further in view of Jackson et al. (US 6360116 B1). 
Regarding claims 11 and 22, Yang teaches displaying views of the patient’s body (Figure 2C) wherein the center indicator is stationary ([0084]: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region”) and wherein a field of view of the ultrasound probe is moved when the ultrasound probe is moved (It is known to one having ordinary skill in the art that the field of view of the probe will change automatically as the probe position changes).  
Yang does not teach specifically displaying a sagittal view.
However, Jackson, in the same field of ultrasound imaging devices, teaches a sagittal view of a patient's body (Column 7, Lines 1 – 5: “The image 25 displays the sagittal view of the anatomical structures, image 26 displays the coronal view of the anatomical structures, and image 27 displays the transverse view of the anatomical structures”).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filling date, to modify the device of Yang with that of Jackson in order to allow the user to view the anatomical structures from three different positions (Column 7, Lines 1 – 5).
  
Conclusion

The prior art made of record but unused is recorded on PTO-892. Both Stavisky, the publication of Dunbar, and the publication of Slayton all teach a pictographic representation for guiding an ultrasound probe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        	

	


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2)  
        2 See MPEP 2106.04(a)(2)(III – A)
        3 See MPEP 2106.05(g)